Citation Nr: 0518548	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-24 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected costochondritis with shortness of breath, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for a claimed bilateral 
foot disorder other than bunions.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the RO.  

In August 2004, the Board remanded this case to the RO for 
additional evidentiary development of the record.  


FINDINGS OF FACT

1.  The veteran's service-connected costochondritis with 
shortness of breath has been shown to be productive of a 
current disability picture that more nearly approximates that 
of forced expiratory volume in one second (FEV- 1) of 56 to 
70 percent of the predicted value, and the FEV-1 to forced 
vital capacity (FVC) (FEV-1/FVC) ratio of 56 to 70 percent.  

2.  The veteran currently is not shown to have a bilateral 
foot disorder (other than bunions) that shown to be due to 
any event or incident of his service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent rating 
for the service-connected costochondritis with shortness of 
breath have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.97 including Diagnostic Code 6843 
(2004).  

2.  The veteran is not shown to have a bilateral foot 
disability (other than bunions) due to disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1112, 1116, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in August 2004 in 
which the RO advised the veteran of the type of evidence 
necessary to substantiate her claims.  

In this letter, the RO also advised the veteran of her and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by her and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that she believes may be relevant to her 
claims and what VA would do to assist her in the development 
of her claims.  

Although this letter was issued after the initial 
adjudication of her claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement.  

In this regard, the Board notes that the notice letter 
provided to the veteran was provided by the AOJ prior to the 
most recent transfer of his case to the Board, and the 
content of that notice full complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice letter was provided, the claim was 
readjudicated and an SSOC was issued to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, to decide the issues on appeal 
would not be prejudicial to her.  

The Board further finds that, to the extent possible, all 
obtainable evidence identified by the veteran has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In particular, the Board notes that the RO has obtained all 
relevant treatment records identified by the veteran.  
Furthermore, the record reflects that the veteran underwent 
VA compensation and pension examinations in November 2002, 
September 2003, and August 2004.  Also, the claims folder was 
provided to a VA physician for a review and rendering of a 
medical opinion in September 2004.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran to the extent possible by apprising her 
as to the evidence needed, and in obtaining evidence 
pertinent to her claim.  38 U.S.C.A. §§ 5103 and 5103A (West 
2002).  


II.  Entitlement to an increased evaluation for service-
connected costochondritis with shortness of breath

The veteran is seeking an increased rating for her service-
connected costochondritis.  She reports that she is requires 
medication to help her breathe, and that this disability is 
causing her great pain and suffering.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

The veteran's service-connected costochondritis has been 
evaluated by the RO as 10 percent disabling using the 
criteria of Diagnostic Code (DC) 6843, which pertained to 
traumatic chest wall defect, pneumothorax, hernia, etc.  
Disorders rated under DCs 6840 through 6845 are evaluated 
under a general rating formula for restrictive lung disease.  

Under this rating criteria, a 10 percent rating is assigned 
where pulmonary function testing reveal that FEV-1 is 71 to 
80 percent predicted; FEV-1/FVC is 71 to 80 percent; or where 
the Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 66 to 80 percent 
predicted.  

A 30 percent rating is assigned where pulmonary function 
testing reveal that FEV-1 is 56 to 70 percent predicted; FEV-
1/FVC is 56 to 70 percent; or where DLCO (SB) is 56 to 65 
percent predicted.  

A 60 percent rating is assigned where pulmonary function 
testing reveal that FEV-1 is 40 to 55 percent predicted; FEV-
1/FVC is 40 to 55 percent; or where DLCO (SB) is 56 to 65 
percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6843 
(2004).  

A 100 percent rating is warranted where pulmonary function 
testing reveals that FEV-1 is less than 40 percent predicted; 
FEV-1/FVC is less than 40 percent; where DLCO (SB) is less 
than 40 percent predicted; where maximum exercise capacity is 
less than 15ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); where there is cor pulmonale (right 
heart failure); where there is right ventricular hypertrophy; 
where there is pulmonary hypertension; (shown by echo or 
cardiac catheterization); where there are episodes of acute 
respiratory failure; or where outpatient oxygen therapy is 
required.  

In this case, the Board finds that the veteran's service-
connected costochondritis has been shown to be productive of 
a current disability picture that more nearly approximates 
that of a 30 percent disability rating under DC 6843.  

In reaching this conclusion, the Board found the most 
probative evidence of record to be the reports of VA 
examinations conducted in November 2002 and August 2004, 
which both included pulmonary function tests.  

In this regard, the Board notes the report of the November 
2002 examination in which it was indicated that her 
costochondritis had been getting worse over the past year, 
and that she reported experiencing pain every day, lasting 
one to two minutes, in the lower left costal margin.  

She reported taking Naprosyn with good relief, and explained 
that, when the symptoms hit her, she has to just stop and let 
them pass.  The symptoms apparently pass after a minute or 
two with no residuals until the next time it occurs.  

Examination revealed that the lungs were clear to 
auscultation and percussion, and that cardiac exam revealed 
S1 and S2.  No murmurs, rubs, or gallops were found.  It was 
noted that she had tenderness in the left lower costal margin 
to palpation.  Pulmonary function tests revealed an FVC of 
104% of predicted, an FEV1 Of 66% of predicted, which 
increased to 80% with bronchodilators, and an FEV1/FVC ratio 
of 64%, which increased to 75%.  

Thereafter, in the report of the August 2004 VA examination, 
it was noted that the veteran had indicated that her 
condition had not changed since November 2002 except that it 
occurred slightly more frequently.  She reported that the 
pain was sharp and would last anywhere from a few seconds to 
an hour.  

She indicated that the pain was not worsened by deep 
breathing, coughing, or sneezing, and she denied ever having 
had a left rib cage injury.  The examiner noted that she also 
had a diagnosis of asthma over the last six to seven years, 
which was treated with an inhaler that she had to use only 
three to four times a week.  

The examination revealed mild tenderness with very firm 
palpation of the left lower anterior rib segments.  The 
examiner noted that she was able to breathe quite deeply 
without reported pain, and that her lung sounds were normal 
without rales, rhondi, or wheezes.  

Pulmonary function tests performed later that day revealed an 
FVC of 91% of predicted, which increased to 97% post-
bronchodilator, an FEV1 Of 63% of predicted, which increased 
to 103% post-bronchodilator, and an FEV1/FVC ratio of 69%, 
which increased to 105% post-bronchodilator.  

The examiner indicated that he considered ordering an 
echocardiogram, but concluded that her history of chest wall 
symptoms were classic for costochondritis, which is totally 
unrelated to the heart.  Because she had no cardiac symptoms, 
the examiner determined that there was no medical indication 
for doing an echocardiogram.  

The examiner noted a diagnosis of recurrent costochondritis 
of a very mild degree, without any respiratory distress or 
impairment.  The examiner also noted that the minimal 
abnormalities that had been shown on pulmonary function 
testing in November 2002 were more attributable to her asthma 
than her chest wall pain.

In light of the results of the November 2002 and August 2004 
pulmonary function tests, the Board concludes that the 
veteran's service-connected costochondritis is productive of 
a current disability picture that more nearly approximates 
that of a 30 percent disability rating under DC 6843.  

In this regard, the Board again notes that the November 2002 
tests showed a pre-bronchodilator FEV1 of 66% and an FEV1/FVC 
ratio of 69%.  Similarly, pre-bronchodilator testing in 
August 2004 showed an FEV1 of 63% of predicted and an 
FEV1/FVC ratio of 69%.  

While post-bronchodilator testing yielded significantly 
higher results, the Board believes that the pre-
bronchodilator findings are sufficient to support the 
assignment of an increased rating of 30 percent under the 
criteria of DC 6843.  38 C.F.R. § 4.7.  

The Board further concludes, however, that the criteria for 
an evaluation in excess of 30 percent under DC 6843 have not 
been met.  This finding is based on the results of pulmonary 
function tests conducted in November 2002 and August 2004, 
which did not result in findings supportive of an evaluation 
in excess of 30 percent under DC 6843.  

This finding is also based on the absence of absence of 
cardiac symptomatology resulting from the service-connected 
disability, as explained by the August 2004 VA examiner.  

In awarding a 30 percent rating for the service-connected 
disorder, the Board notes in passing that it has considered 
the opinion of the August 2004 VA examiner, who suggested in 
his report that the veteran's non service-connected asthma 
was contributing in large part to the impairment shown by 
pulmonary function testing.  

However, the Board believes that there is insufficient 
medical evidence of record regarding the veteran's asthma so 
as to allow the Board to distinguish between the degree of 
impairment on testing that is attributable to that 
disability, and the degree that is attributable to service-
connected costochondritis.  

Consequently, for the purposes of this decision, the Board 
finds that the impairment shown on pulmonary function testing 
should be attributed solely to her service-connected 
costochondritis.  

Having considered the results of pulmonary function testing, 
as discussed herein above, the Board finds that the veteran's 
service-connected costochondritis has been shown to be 
productive of a current disability picture that more nearly 
approximates that of a 30 percent disability rating, but no 
more, under DC 6843.  38 C.F.R. § 4.7. To this extent, the 
benefit sought on appeal is granted.


III.  Entitlement to service connection for a claimed 
bilateral foot disorder.

In October 2002, the RO received the veteran's informal claim 
of service connection for a bilateral foot condition.  The 
veteran also raised a claim for a compensable rating for 
service-connected bilateral bunions.

In the January 2003 rating decision, the RO denied both of 
these claims.  However, the veteran subsequently perfected an 
appeal only as to the claim of service connection for a 
bilateral foot condition.  

She essentially contends that a bilateral foot disorder other 
than bunions manifested while she was on active duty in the 
military.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2004).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(b) (2004).  

The Board notes in passing that there is a report of x-rays 
of record, which reportedly showed evidence of very mild 
osteoarthritis of the first metatarsophalangeal joint of the 
right foot.  

The Board further notes, however, that this x-ray report is 
dated in November 2002, which is approximately five years 
after the date of the veteran's separation from service.  

There is no competent medical evidence of record suggesting 
that arthritis manifested to any degree within one year of 
separation, or at any time prior to November 2002.  
Therefore, the Board concludes that the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309(b) do not apply in 
this case.  

As discussed in detail hereinabove, service connection has 
already been established for bilateral bunions.  Thus, the 
issue presently before the Board is whether a bilateral foot 
disorder other than bunions was incurred in or aggravated by 
service.  

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the credible and probative evidence is against granting 
service connection for a bilateral foot disorder other than 
bunions.  

In reaching this conclusion, the Board finds the most 
probative evidence of record to be the report of a VA 
physician who reviewed the claims folder and found that she 
did not have a current foot disorder, other than bunions, 
that was related to her military service.  

With respect to the veteran's medical history, the Board 
notes that her service medical records reflect treatment for 
a tender and swollen area on her left foot in June 1997, 
which was referred to by the examiner as both a "corn" and 
a "bunion" in different sections of the clinical note.  

No subsequent complaints or treatment for a corn or bunion 
are noted in her service medical records, and those records 
are negative for any complaints or diagnoses of any other 
foot problems.  

In the report of a VA general medical examination in November 
1997, only two months following separation, the VA examiner 
noted the presence of bunions on the toes of both feet.  
However, no other clinical findings or diagnoses were noted 
with respect to the feet.  

The Board has considered private clinical reports dated in 
August 2002 and October 2002 in which a private physician 
noted diagnoses of pes planus in both feet and pain in both 
lower extremities, which was attributed to anterior shin 
splint/tibial stress syndrome.  

Records received from this physician show that a bone scan 
conducted in September 2002 was found to be unremarkable, 
except for possible increased uptake involving the left 
lateral tibial plateau.  

After receiving these records from the veteran's treating 
physician, the RO arranged for the veteran to undergo another 
VA general medical examination in November 2002.  Examination 
revealed minimal bunions on both feet, and a corn over the 
left toe.  No finding of pes planus was noted.  

The examiner did note diagnoses of bunions and of foot pain, 
which was found as likely as not to be related to the 
bunions.  However, the VA examiner recommended that a 
podiatrist be consulted to determine the etiology of the foot 
pain.  

X-ray studies obtained in November 2002 reportedly revealed 
very mild osteoarthritis of the first metatarsophalangeal 
joint of the right foot.

In September 2003, the veteran underwent a VA foot 
examination, which revealed the presence of a mild bunion on 
the left foot.  X-ray studies of the left foot were obtained, 
which were found to be unremarkable.  The examiner noted no 
other clinical findings with respect to either foot.  

In August 2004, the Board remanded this issue to the RO in 
part so that the veteran could undergo an additional VA 
examination to reconcile the conflicting medical evidence of 
record.  In particular, the Board requested that the VA 
examiner offer an opinion as to whether the veteran had a 
current foot disability manifested by pes planus, leg pain, 
or arthritis that was related to service.  

Later that month, the RO arranged for the veteran to undergo 
another VA examination.  During that examination, the veteran 
reported a history of bunions on both feet for the past six 
or seven years, which hurt with lengthy walking.  She also 
reported pain in her Achilles' tendon with long walking, but 
denied any other symptoms in the feet, ankle, or legs.  

She indicated that she worked in security, which mostly 
involved monitoring security cameras from a desk.  The 
veteran stated that she was able to accomplish her tasks at 
work without difficulty.  

The examination revealed normal alignment of the Achilles' 
tendon with low arches, but no flat feet.  The examiner noted 
very mild bunions on both sides with a slight callus 
formation on the bunion on the left side.  Examination also 
revealed normal posture and gait, without use of any 
assistive devices.  

The examiner concluded that she had bilateral bunions with 
low arches, but no flat feet.  The examiner further concluded 
that no other foot diagnosis was warranted, and that the most 
recent x-rays did not show any evidence of arthritis.

Thereafter, in February 2005, the RO submitted the veteran's 
claims folder to a VA physician to specifically respond to 
the Board's request for an opinion as to whether the veteran 
had a current foot disability manifested by pes planus, leg 
pain, or arthritis that was related to service.  

In a report dated in February 2005, a VA physician indicated 
that he had reviewed the claims folder, including the 
veteran's service medical records.  The physician noted that 
her service medical records were negative for any foot 
problems other than one episode of a corn, which was treated 
with corn pads and apparently resolved.  

The physician also noted that her most recent VA examination 
had revealed no clinical findings other than bunions in both 
feet.  

The physician acknowledged that there were references in 
private medical records dated in 2002 of pes planus, 
patellofemoral syndrome, and shin splints.  However, the 
physician further noted that none of these conditions were 
noted in her service medical records.  

In light of this history, the examiner concluded that it was 
not likely that the veteran had a current foot disability 
(other than bunions) manifested by pes planus, leg pain, or 
arthritis due to her military service.  

The Board believes the February 2005 opinion of the VA 
examiner to be the most probative evidence of record because 
this was the only physician to review the complete record and 
offer a specific opinion as to whether the veteran has a 
current foot disability that was related to her military 
service.  

Consequently, the Board further concludes that the 
preponderance of the evidence is against finding that the 
veteran has a current bilateral foot disability, other than 
bunions, that is related to the veteran's military service.  

While the veteran may sincerely believe that she has a 
current foot disability that was incurred as a result of her 
military service, it is well established that, as a 
layperson, she is not considered capable of opining on 
matters requiring medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In summary, for the reasons and bases set forth hereinabove, 
the Board concludes that the preponderance of the evidence is 
against finding that the veteran has a current bilateral foot 
disorder, other than bunions, that was incurred in or 
aggravated by her military service.  






ORDER

An increased evaluation of 30 percent for the service-
connected costochondritis with shortness of breath is 
granted, subject to the regulations applicable to the payment 
of monetary awards.

Service connection for a claimed bilateral foot disorder 
(other than bunions) is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


